Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Amendment”) is made on
November 8, 2005 by and between Crdentia Corp., a Delaware corporation (the
“Company”) and James D. Durham (“Employee”).

 

RECITALS

 

A.            The Company (under its former name, Lifen, Inc.) and Employee
entered into a certain Employment Agreement dated August 14, 2002, which was
amended by that certain Amendment to Employment Agreement dated January 1, 2004
(collectively, the “Employment Agreement”).

 

B.            Each of the Company and Employee desire to further amend and
restate certain provisions of the Employment Agreement.

 

In consideration of the foregoing and the promises and covenants contained
herein and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows.  Any capitalized terms not
otherwise defined herein shall have the meanings given such terms in the
Employment Agreement:

 

1.             Addition of subsection E to Part Two, Section 4.  Part Two,
Section 4 of the Employment Agreement is hereby amended to add a subsection E
which shall read as follows:

 

“E.           In the event that, during the term of this Agreement, the Company
closes a sale transaction which constitutes a “Change in Control” hereunder
(such transaction, a “Corporate Transaction”), Employee shall be entitled to
receive a bonus in the amount of one and one-half percent (1 ½%) of the Total
Consideration actually paid to the Company’s stockholders in connection
therewith.  As used herein, the term “Total Consideration” shall mean the
aggregate consideration actually paid to the stockholders of the Company in
respect of capital stock of the Company owned by such stockholders and shall not
include “earn-out”, escrow, hold back or similar contingent payments unless and
until such amounts are actually paid to the stockholders of the Company.  Such
payment(s) shall be made at the same time(s) and in the same form and
combination (whether in cash, securities or other property) as the form and
combination in which the Total Consideration is paid to the stockholders in
respect of their ownership of the Company’s capital stock.”

 

2.             Effect of Amendment.  Except as expressly amended, restated or
consented to in this Amendment, the Employment Agreement shall continue in full
force and effect.  In the event of any conflict between the terms of this
Amendment and the Employment Agreement, the terms of this Amendment shall govern
and control.

 

3.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas.

 

--------------------------------------------------------------------------------


 

4.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.             Severability.  If one or more provisions of this Amendment are
held to be unenforceable under applicable law, such provision shall be excluded
from this Amendment and the balance of the Amendment shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.             Entire Agreement.  This Amendment, together with the Employment
Agreement and the agreements executed pursuant hereto and thereto, constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

 

CRDENTIA CORP. 

 

 

By:

/s/ Robert Kenneth

 

 

Robert Kenneth

 

Chairman of the Compensation Committee

 

 

EMPLOYEE:

 

 

/s/ James D. Durham

 

James D. Durham

 

 

SIGNATURE PAGE TO SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

3

--------------------------------------------------------------------------------